Broyles, C. J.
1. "The sayings of other persons are admissible against a party when it affirmatively appears that he assented to them by his silence or in some other way.” Drumright v. State, 29 Ga. 430 (2) ; Williamson v. State, 29 Ga. App. 283 (114 S. E. 919) ; Penal Code (1910), § 1029. Under this ruling and the facts of the instant case, the admission of the evidence set out in special grounds 1 to 5, inclusive, of the motion for a new trial, was not error.
2. “In the trial of an indictment for burglary, where a breaking and larceny have been shown, recent possession of the stolen property by the accused, where such possession is not satisfactorily explained, is a circumstance sufficient to authorize the jury to find that the accused is guilty as charged, but it does not create a presumption of law against the accused, and is not of itself necessarily proof of his guilt.” Gravitt v. State, 114 Ga. 841 (40 S. E. 1003, 88 Am. St. R. 63) ; Jones v. State, 105 Ga. 649, 650 (31 S. E. 574). Under the foregoing ruling and the facts of this case, there is no merit in special grounds 6 and 7 of the motion, complaining, respectively, of the court’s refusal to give a certain requested charge, and of an excerpt from the charge.
3. In the light of the facts of the case and the charge as a whole, the excerpts from the charge, set forth in special grounds 8 and 9 of the motion, show no cause for a reversal of the judgment.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.